Case: 20-40074     Document: 00515746159         Page: 1     Date Filed: 02/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 20-40074                  February 17, 2021
                               Conference Calendar                Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eric Eliel Pena-Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:19-CR-92-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Eric Eliel Pena-
   Martinez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
   632 F.3d 229 (5th Cir. 2011). Pena-Martinez has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40074     Document: 00515746159          Page: 2   Date Filed: 02/17/2021




                                   No. 20-40074


          During the pendency of this appeal, Pena-Martinez completed the
   sentence imposed on revocation of supervised release and was released from
   custody. Because Pena-Martinez has not shown that he will suffer collateral
   consequences as a result of the revocation of his supervised release and
   because no additional term of supervised release was imposed, the instant
   appeal does not present a case or controversy, and this court lacks
   jurisdiction. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); United States
   v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999).
          Accordingly, the appeal is DISMISSED AS MOOT, and counsel’s
   motion for leave to withdraw is DENIED as unnecessary.




                                         2